DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          Status of Application 
2	This instant Office Action is in response to Amendment filed on 11/2/2021.
3.	This Office Action is made Notice of Allowance.
4.	Claims 1-15 are numbered accordingly are allowed herein. 
Response to Arguments
5.	Applicant’s arguments regarding the amendment filed on 11/2/2021 have been fully considered; however in light of Applicant’s amendment that overcomes the 35 USC 101 rejection, the arguments are considered moot and Notice of Allowance is issued herein. 
6.	In light of amendment to the title of specification, the objection have been withdrawn herein.
Allowable Subject Matter
1.	Claims 1-15 are allowed herein and numbered accordingly.
2.	As to Independent Claims 1, 6, and 11 the limitations recited in the claims along with its dependent claims are allowed because in combination with their dependent claims the closest prior arts, Singh et al. US 20090316629 discloses in Section [0011] The concentrator component can connect to access points and one or more MMEs; and can support many access point connections via a single MME; Section [0013] A method is provided that includes receiving a page from a MME comprising a tracking area identifier and determining one or more Section [0047] The concentrator component can establish a transport layer connection along with multiple related application later connections (e.g. S1 application protocol (S1-AP, X2, etc.)) for each access point with the MME; Section [0048] The concentrator component-102 can maintain routing information, such as a routing table, related to the access points, and the multiple upstream MMEs.
	However, Singh is silent on topology and bearer network in particular converting a first connection relationship into a second connection relationship, wherein the second connection relationship is a topological relationship between network elements comprised in a bearer network.
The prior art, Liu US 20140120927 discloses in Section [0004] In LTE network, base stations can establish X2 connection through X2 interface to facilitated communications or implement data transmissions; Section [0062] A Network element may be a MME or network management system; Section [0067] The base station can know topology information of a position of the base station according to the MME, so that the base station sets the range of the neighboring base station. 
However, Singh in view of Liu do not render obvious in combination with other limitations in the independent claims the claim elements A communication method implemented by a network server, wherein the method comprises: obtaining a first connection relationship based on geographical location information of a plurality of base stations, 
wherein the first connection relationship is a connection relationship between the plurality of base stations; converting the first connection relationship into a second connection relationship 
correspondence; and generating a service connection configuration of the bearer network based on the second connection relationship.
Therefore, the prior arts on record and further search on prior arts, fail to teach, alone or in combination the above mentioned claimed features along with other limitations as recited are allowed. 
The Examiner note that the entirety of each independent claims are the subject matter that renders each of the claims allowable, not solely the emphasized portion above. The dependent claims are allowable for at least the limitations of the corresponding parent independent claim (and/or their own required limitations).
Furthermore, for claims 1-15 each meet the provisions of 35 U.S.C. 101 and relevant provisions of 35 U.S.C. 112 in the context of an allowance. Therefore, claims 1-15 are allowed (as previously addressed).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228. The examiner can normally be reached Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




December 17, 2021
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477